DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fender (8,225,577).
Fender discloses a pool comprising: a floor; one or more sidewalls connected to the floor; a surface (of a step) extending from at least one of the sidewalls; and a peripheral wall (vertical wall of the step) extending from the surface to the floor, wherein the floor, sidewalls, peripheral wall and surface are integrally formed from a cast of cementitious material (col. 2, line 8+) producing a monolithic pool shell, reinforcing members (rebars) (col. 1, lines 55+) are located within, a cavity formed adjacent to the peripheral wall and surface
	Regarding claim 22, a joint between at least the walls and sidewalls are reinforced with a chamfered or angled portion.
Regarding claim 23, the surface (the step) extends substantially perpendicularly from the sidewall and the peripheral wall extends substantially perpendicularly from the surface.
Regarding claim 24, the surface (the step) is substantially horizontal and the peripheral wall is substantially vertical.
Regarding claim 25, the one or more reinforcing elements are located within the floor, sidewalls, peripheral wall and surface are steel reinforcing elements.
Regarding claim 26, the one or more reinforcing elements are steel rods.
	Regarding claim 27, the pool comprises one or more attachment points located within at least one of the floor, sidewalls and peripheral wall. 
	Regarding claim 28, one or more of the sidewalls includes a cut-out section configured to receive a skimmer box (Fig. 2).  
Regarding claim 29, the pool has an internal surface and an external surface, wherein a swimming hollow is defined by the internal surface and a cavity defined by the external surface is formed adjacent the peripheral wall and the surface.
Regarding claim 31, the floor, sidewalls, surface, and peripheral wall have substantially the same thickness.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fender (8,225,577).
Fender does not expressly disclose the thickness of the floor, sidewalls and the peripheral between 80mm and 120mm as required by the claim. It would have been obvious to one having ordinary skill in the art to modify the pool of Fender by making the thickness of the floor, sidewalls and peripheral wall between 80 mm and 120 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Regarding claim 16, the floor, sidewalls, surface, and peripheral wall have substantially the same thickness.
Claims 21-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (5,678,256) in view of Teschner (3,832,814)
	Lea discloses a pool comprising: a floor 28; one or more sidewalls 20, 22 connected to the floor 28; a surface 50 extending from at least one of the sidewalls 18, 20; and a peripheral wall 56 extending from the surface 50 to the floor 28, wherein the floor 28, sidewalls 18, 20, 22, peripheral wall 56 and surface are integrally formed.
Lea does not teach one or more reinforcing elements are located within one or more of: the floor, sidewalls, peripheral wall and surface. Attention is directed to Teschner which teaches rebar 12 are located within one or more of: the floor, sidewalls, peripheral wall and surface and being held together by twist ties. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to imbed reinforcing elements into Lea pool in view of Teschner for enhancing structural integrity of the pool.
	Regarding claim 22, a joint 33 between at least the walls and sidewalls are reinforced with a chamfered or angled portion.
	Regarding claim 23, the surface 50 extends substantially perpendicularly from the sidewall and the peripheral wall extends substantially perpendicularly from the surface.
	Regarding claim 24, the 50 surface is in the form of a seat, bench, or step.
	Regarding claim 25, the one or more reinforcing elements are located within the floor, sidewalls, peripheral wall and surface are steel reinforcing elements.
	Regarding claim 26, the one or more reinforcing elements are steel rods.
	Regarding claim 27, Teschner teaches one or more attachment points located within at least one of the floor, sidewalls and peripheral wall (Figs. 3-4).
	Regarding claim 28, one or more of the sidewalls includes a cut-out section configured to receive a skimmer box.  
	Regarding claim 29, the pool has an internal surface and an external surface, wherein a swimming hollow is defined by the internal surface and a cavity defined by the external surface is formed adjacent the peripheral wall and the surface.
	Regarding claim 31, the floor, sidewalls, surface, and peripheral wall have substantially the same thickness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lea (5,678,256) in view of Teschner (3,832,814).
Lea does not expressly disclose the thickness of the floor, sidewalls and the peripheral between 80mm and 120mm as required by the claim. It would have been obvious to one having ordinary skill in the art to modify the pool of Lea by making the thickness of the floor, sidewalls and peripheral wall between 80 mm and 120 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Allowable Subject Matter
Claims 32-35 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russell, Mattingly and Sullivan teach a pool comprising steps. Romano discloses a prefabricated pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUYEN D LE/Primary Examiner, Art Unit 3754